700 S.E.2d 214 (2010)
GARDNER
v.
The STATE.
No. A08A2087.
Court of Appeals of Georgia.
August 3, 2010.
Robert L. Wadkins, Kathryn E. Rhodes, for Appellants.
J. Gray Conger, Dist. Atty., William D. Kelly, Jr., Asst. Dist. Atty., for appellee.
BARNES, Presiding Judge.
In State v. Gardner, 286 Ga. 633, 690 S.E.2d 164 (2010), the Supreme Court reversed the judgment of this Court in Gardner v. State, 296 Ga.App. 792, 676 S.E.2d 258 (2009) as set forth in Division 2. Therefore we vacate Division 2 of that opinion in which we held that the trial court committed reversible error by violating OCGA § 17-8-57, and adopt the opinion of the Supreme Court as our own.
Judgment affirmed.
PHIPPS, P.J., and JOHNSON, J., concur.